Whitfield, J.,
dissenting.
The mere fact that a statutory police regulation of the exercise of a fundamental right causes inconvenience and requires the payment of a nominal fee, does not render the statute unconstitutional, when as in this ease the enactment does not materially impair the fundamental right, is not merely arbitrary nor oppressive, and may conceivably serve a useful public' purpose. In the cases referred to in the opinion of the court, the fundamental right of liberty of contract was held to be materially impaired or arbitrarily curtailed. See also Davidow v. Wadsworth Mfg. Co., 211 Mich. 90, 178 N. W. Rep. 776, 12 A. L. R. 605; State v. Martin, — Ind. —, 139 N. E. Rep. 282, 26 A. L. R. 1386, 1392.